ALD-112                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 19-3830
                                       ___________

                            IN RE: FREDERICK BANKS,
                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                        (Related to Cr. No. 2-15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 6, 2020
               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                               (Opinion filed: April 2, 2020)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       On November 7, 2019, pro se petitioner Frederick Banks was convicted in the

District Court of numerous counts of wire fraud and aggravated identify theft. The

District Court scheduled sentencing for April 17, 2020. Meanwhile, Banks, a prolific

filer, has inundated the District Court and this Court with filings. Currently before the



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Court is his petition for a writ of mandamus, in which he asks us to order the District

Court to “set [a] prompt sentencing date.” Pet. at 1.

       We will deny the petition. Our review of the docket reveals that the District Court

has been promptly ruling on Banks’s stream of motions, has ordered the probation office

to prepare a presentence investigation report, and has scheduled a sentencing hearing. So

to the extent that Banks seeks a definite sentencing date, a sentencing hearing has been

scheduled. To the extent that he requests an expedited sentencing date, he has not made

the requisite showing that his right to relief is “clear and indisputable,” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam), or that the delay in his case is “tantamount

to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996);

see generally United States v. Campisi, 583 F.2d 692, 693–94 (3d Cir. 1978) (five-month

delay between guilty plea and sentence was not “unreasonable” within the meaning of

Fed. R. Crim. P. 32(a)).

       Accordingly, we will deny Banks’s mandamus petition.




                                              2